Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12,16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “ fruit and/or vegetables include seeds in an amount of from 0-30% by weight” is vague and indefinite because it is not clear what is intended.  It is not clear if the seeds are referring to fruit and vegetable that contain seeds or the seeds are some additional component.  The limitation of “ less than 10% by dry weight other food ingredients” is vague and indefinite because it is not clear what is allowed or excluded in the other food ingredients.  The scope of the claim is unclear.
Claim 5 is vague and indefinite; it is not clear what is intended by fruit and/or vegetable contain fruit because it is unclear how vegetable contain fruit.  Does applicant mean to state “ wherein the fruit and/or vegetable is a fruit”.

Claim 8 has the same problem as claim 7.  Additionally, it is unclear what kind of fruit is “ IO”
Claim 10 is vague and indefinite.  It is not clear what is intended by “ other seeds”; it is not clear what ingredient is allowed under “ other seeds” and how are they different from seeds.
Claim 11 has the same problem as claim 1.  It is unclear if the claim is reciting that the vegetable/fruit are of the kind that do not have seed or that the claim is reciting the seed as additional ingredient.
Claim 12 is vague and indefinite. It is not clear what is intended by any further fat component, egg , a binding/gelling agent because the claims have not recite any fat, egg and binding/gelling agent.  
Claim 18 has the same problem as claim 1.
Claim 21 is vague and indefinite.  It is not clear what is intended or meant by “ in step as the particulate ingredients are first”; first of what ?
Claim 23 has the same problem as claim 7.
Claim 24 has the same problem as claim 7.
Claim 28 is vague and indefinite because it is unclear what would be considered as “ satisfactory flavor, mouthfeel, binding and texture”.
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12,16-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Folgueral ( WO 2010/046512)  in view of Brooks ( 2016/0324167).
For claim 1, Folgueral discloses a baked product comprising 60% chickpea flour, 20% algal flour, 9% water, 8% olive oil, 2% salt and 1% mixture of spices.  For claim 18, Folgueral discloses a method of making the baked product comprising mixing the ingredients, kneading to form a dough, forming small diced cubes and baking the cubes.  For claims 2,6, 21,22 chickpea flour is used; thus, it is in particulate form and it is a vegetable in amount of 60%.  For claim 4, the baked product does not contain sugar and less than 70% as claimed includes 0%.  Claim 8 is not limiting because claim 1 recites the alternative of 
Folgueral does not disclose the water activity as in claims 1,16,18, the oil content of the algae flour as in claim 3, the use of fruit as in claim 5,coating as in claim 17,forming after baking as in claim 20 , the time and temperature as in claim 25 and the vegetables as in claims 7,23.
Brooks discloses algae flour to be included in food compositions including baked product.  The algae flour comprises at least 16% triglyceride oil, in some cases from 45-70% triglyceride oil.  Brooks discloses the water activity of a food can be indicator of shelf-life retention in prepared food product.  Below .8, most molds cannot be grown and below .6 no microbiological growth.  The water activity is different for different products; cookies have a Aw of .3, dried vegetable cracker of .2.  ( see paragraphs 0009, 0275)
It would have been obvious to one skilled in the art to form the baked product to have an appropriate Aw to have shelf stability as taught in Brooks.  It would have been obvious to follow the guideline of Brooks for the appropriate Aw.  Folgueral disclose using algae flour. t would have been obvious to use any known algae flour such as the one disclosed in Brooks.  Folgueral discloses chickpea flour.  However, it would have been obvious to one skilled in the art to substitute another vegetable or to substitute vegetable for fruit as an obvious matter of taste preference.  Coating of baked product is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Campbell and Haskins disclose baked product comprising high amount of vegetable/fruit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 13, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793